                                      CASE 0:21-cr-00142-DSD-KMM Doc. 23 Filed 07/02/21 Page 1 of 1

                                                   IN THE UNITED STATES DISTRICT COURT
                                                      FOR THE DISTRICT OF MINNESOTA

                                                       INITIAL APPEARANCE
UNITED STATES OF AMERICA,                                    )             COURTROOM MINUTES - CRIMINAL
                                                             )                  BEFORE: Hildy Bowbeer
                                          Plaintiff,         )                   U.S. Magistrate Judge
                                                             )
   v.                                                        )     Case No:              21-cr-142 DSD/KMM
                                                             )     Date:                 July 2, 2021
Saeid Jaberian (3),                                          )     Video Conference
                                                             )     Time Commenced:       1:29 p.m. / 1:39 p.m.
                                          Defendant,         )     Time Concluded:       1:37 p.m. / 1:54 p.m.
                                                                   Time in Court:        23 minutes


APPEARANCES:
   Plaintiff: Chelsea Walcker, Assistant U.S. Attorney
   Defendant: William Mauzy and William Dooling, Esq.
                         X Retained

   Date Charges Filed: 6/16/2021                            Offense: conspiracy to commit securities fraud; aiding and abetting
                                                                                  securities fraud; wire fraud

   X Advised of Rights

on          X Indictment


Personal Recognizance Bond set with conditions, see Order Setting Conditions of Release.

X Defendant also arraigned at this hearing, see separate arraignment minutes.


Additional Information:
X Defendant consents to this hearing via video conference.
X Oral Rule5(f) Brady notice read on the record.
                                                                                                      s/SAE
                                                                                                    Signature of Courtroom Deputy




M:\templates\Initial Appearance.wpt                                                                                  Template Updated 06/2013
